Citation Nr: 1045919	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1968 to October 1971 and from February 1973 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned judge at an October 
2010 hearing held at the RO.  The transcripts have been obtained 
and are associated with the file.

The Board notes that after receiving the September 2008 statement 
of the case, the Veteran did not perfect an appeal of his claim 
of service connection for dental trauma on his October 2008 VA 
Form 9, or at any point thereafter.  As such, the only issue on 
appeal is entitlement to service connection for a right hip 
disability.  See 38 C.F.R. § 20.202 (2010).

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See e.g., July 2007 Social Security 
disability determination; see also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, . 
. . VA must consider TDIU.").  The RO did not consider such a 
claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting 
that a claim to TDIU benefits is not a free-standing claim that 
must be pled with specificity; it is implicitly raised whenever a 
pro se Veteran, who presents cogent evidence of unemployability, 
seeks to obtain a higher disability rating).  This issue is 
REFERRED to the RO for appropriate action.  




FINDING OF FACT

Right hip problems are not documented in the Veteran's service 
treatment records; arthritis is not documented within one year of 
service discharge; any current right hip disability is not 
otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The Veteran's right hip disability was not incurred in or 
aggravated by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2009 
to obtain an opinion on the etiology of his right hip disability.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran is alleging that his right hip disability is due to 
incidents which occurred in-service.  He alleges that during 
parachute training he had several hard landings which caused him 
to limp away after hitting the ground.  He also alleges that 
after one of these landings he was picked up by the medics and 
examined for broken bones, but was found to have none.  (See 
October 2010 hearing transcript).  For these reasons, the Veteran 
believes his claim for service connection should be granted. 

It is noted that the Veteran's DD Form 214 documents that the 
Veteran received a parachute badge and received basic airborne 
training.  He had multiple medical evaluations during his active 
service.  The Veteran's entrance evaluation was in March 1968 and 
is silent as to any treatment, diagnoses or complaints of a right 
hip injury.  In the entrance examination, the Veteran's lower 
extremities and other musculoskeletal areas were marked as normal 
with no defect.  In the Report of Medical History, the Veteran 
did not identify any right hip problems prior to service, and 
instead reported that he was in good health.  At the September 
1971 separation examination the Veteran's lower extremities and 
other musculoskeletal areas were still found to be normal.  There 
is no reference to an in-service injury and the examiner 
ultimately found that the Veteran was physically qualified for 
separation.

Again at the Veteran's February 1973 entrance examination his 
lower extremities and other musculoskeletal areas were found to 
be normal.  The Veteran also reported in the Report of Medical 
History that he was in good health, with no hip problems noted.  
At a medical evaluation in November 1977 the Veteran also did not 
report any right hip injury or problems.  Furthermore, at an 
August 1983 medical evaluation, the Veteran reported that he was 
in good health and the examiner did not note any hip defects.  

The Veteran was afforded 2 medical evaluations in 1989, one in 
January and one for separation in November.  In the January 1989 
medical evaluation, there is no defect noted for his hip, 
although the Veteran did report he had hay fever, chronic lower 
back pain, pain in his right shoulder, and shin splints.  
Similarly in the November 1989 separation evaluation, the Veteran 
reported hay fever, chronic lower back pain, shin splits, sinus 
problems, and pain in his right shoulder and arm.  The Veteran 
reported these same problems in the Report of Medical History.  
Neither record contains complaints of, or reference to, any right 
hip injury or an in-service incident which caused a right hip 
injury.  In the November 1989 medical evaluation the Veteran was 
ultimately found to be qualified for retirement.  

In short, the records are devoid of any complaints, diagnoses, or 
treatments consistent with an in-service right hip injury.  The 
lack of findings of record of an in-service incurrence of a right 
hip injury or treatment, by the medics or someone else, for a hip 
injury weighs against the Veteran's assertion that he suffered 
this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

After separation from service, there are no records reflecting 
complaints, diagnoses, or treatment for residuals of a right hip 
disability until a complaint of pain in May 2005, 25 years after 
separation from service.  Ultimately, the Veteran's hip pain was 
diagnosed as osteoarthritis of the right hip.  The length of time 
between separation from service and evidence of complaints of 
right hip pain 25 years later weighs against a showing of 
continuity of symptomatology.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As noted above, the first post-service indication of the 
Veteran's complaints of a right hip condition are noted in a VA 
treatment record from May 2005.  The Veteran reported right hip 
pain for the past 10 days which was aggravated by standing or 
walking.  The impression was that the Veteran had arthralgia, or 
joint pain, in the right hip.  Also in the November 2007 Social 
Security disability determination, the Veteran stated that his 
disabilities, to include a right hip condition, began in November 
2005, although ultimately it was determined that the onset date 
was May 2006.

In a June 2005 VA treatment record the Veteran complained he was 
still feeling hip pain.  The examiner reported some tenderness, 
with no swelling or obvious derangement, and full range of 
motion.  There is also a private treatment record from June 2005 
which noted that after reviewing x-rays of the Veteran, the 
Veteran was determined to have moderate to severe osteoarthritis.  
The record shows he received a joint injection into his hip to 
help with pain.  There is no diagnosis given for the etiology of 
the Veteran's arthritis.

The next report of pain is from a September 2005 VA treatment 
record where the Veteran reported he was receiving pain 
medication from an outside provider.  In this record, the 
examiner reported that with the Veteran's past history of 
parachuting while in-service and several hard landings, although 
she could not determine if his right hip disability was related 
to military service, it was as likely as not that it was.  
Following this record, a May 2007 VA treatment record reported 
right hip pain for 2 years.  However there is no reference to an 
in-service injury and the examiner did not provide a diagnosis on 
his right hip pain.

The Veteran was given a Social Security Disability Evaluation in 
October 2007 where he reported arthritis in both hips.  The 
examiner reported full range of motion for hip adduction, 
extension, flexion, abduction, and rotation of both hips.  In 
this record, the Board notes that the Veteran complained of 
multiple symptoms, including lower back pain which began in-
service after he was injured.  However, there is no mention of an 
in-service injury which affected his right hip, and the examiner 
did not make opine there was a relationship between his hip 
disability and active service.

The Veteran was provided a VA examination in October 2009 to 
determine the etiology of his right hip disability.  The Veteran 
reported that while in-service he was in parachute school for 3 
weeks.  He reported hard landings a few times, but he never went 
to sick call or complained of any pain.  The Veteran reported no 
other injuries to his hip, other than the hard landings sustained 
in-service.  The examiner found the Veteran had a normal gait 
with no deformity or abnormal finding.  There was no weakness, 
instability, tenderness or abnormal movement.  The examiner did 
report painful movement, but within the normal range.  

The examiner tested both hips, for comparison, and found the 
right hip had extension to 100 degrees without pain, extension to 
20 degrees without pain, and abduction to 35 degrees without 
pain.  The examiner also x-rayed both of the Veteran's hips and 
found very minimal degenerative joint disease of the right hip 
joint.  After reviewing the claims file, including the service 
treatment records, the examiner opined that the Veteran's right 
hip disability was less likely than not related to active 
service.  

The Board notes that the October 2009 VA examiner's opinion 
conflicts with the September 2005 VA treatment record.  The 
September 2005 VA treatment record indicated the Veteran 
mentioned his recent diagnosis of osteoarthritis and told the 
examiner about his 25 jumps while in-service.  In a September 
2009 statement in support of the claim, the Veteran indicated 
that he discussed his entire health history with the examiner at 
this appointment as well.  The examiner ultimately stated that 
she could not determine if his right hip disability was related 
to military service, but it was as likely as not that it was, due 
to his hard landing.  

The October 2009 VA examination was performed after a review of 
the entire claims file, including the service treatment records, 
and examination and x-rays of both the right and left hip for 
comparison.  The examiner concluded that the hip injury was not 
related to service as there was no evidence of injury or 
treatment while in-service, and no documentation of any hard 
landings.  Based on the above, the Board finds the VA examiner's 
opinion persuasive that his hip disability is not related to 
service.

The Board acknowledges the Veteran's representative's June 2010 
argument that it is normal for a hard landing to go un-reported 
for fear of having to repeat the parachuting training.  The Board 
also acknowledges that the Veteran, in fact, did receive 
parachute training and is in receipt of a parachute badge.  
However, there is no record of any hip pain the entire time the 
Veteran was in service, from 1968 to 1971 and from 1973 to 1990.  
Furthermore, the Veteran did complain of other health problems 
during this time, such as chronic back pain and shin splints, but 
there is no record of any complaints of right hip pain.  (See 
e.g., November 1989 separation evaluation).  Also, after service, 
the Veteran did not experience hip pain until 2005, 25 years 
after separation from service.  Moreover, in the October 2007 
Social Security medical evaluation, the Veteran discussed an in-
service injury which caused his back pain, but he did not mention 
an in-service injury which caused hip pain.  

In sum, the Board observes that there are no documented right hip 
problems while in-service.  Rather, right hip problems are first 
noted in 2005, 25 years after separation from service and with no 
reference to an in-service injury.  Further, there is competent 
medical evidence discounting a link between the Veteran's current 
right hip disability and service.  Specifically, the VA examiner 
in October 2009 opined that it was less likely than not that the 
Veteran's hip disability was caused by an in-service event.  The 
Board finds the examiner's opinion persuasive, as it is based on 
a thorough examination and review of the claims folder, including 
service treatment records, and provides a basis for finding 
against his claim. 

With regard to the presumption of service connection, the Veteran 
must be diagnosed with arthritis which manifested to a degree of 
10 percent or more within 1 year from service for the presumption 
to apply.  38 C.F.R. § 3.307 (a)(3).  The Veteran was not 
diagnosed with right hip osteoarthritis until June 2005, 25 years 
after separation from service.  As such, the presumption of 
service connection does not apply in the instant case.  38 C.F.R. 
§§ 3.307, 3.309(a).

The Board acknowledges the Veteran has indicated he suffered a 
right hip injury in service which he believes is the cause of his 
current osteoarthritis.  The Veteran is competent to give 
evidence about what he experienced during service; for example, 
he is competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that his right hip disability 
is the result of service to include any parachute landings 
therein.  The threshold question is whether there is sufficient 
evidence to establish an etiological link between the Veteran's 
right hip disability and his active service.  The Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  The lack of complaints, diagnoses, or treatment of a 
right hip disability until 25 years after service, the service 
treatment records containing the Veteran's health complaints, but 
are silent for a right hip disability, and the VA examiner's 
opinion weigh against the claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for a right hip disability is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for a right hip disability is 
denied.


___________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


